                Case 21-16133-LMI         Doc 17     Filed 08/05/21     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

In re:                                                         Case No.: 21-16133-LMI

OCEANROAD GLOBAL SERVICES LIMITED,                             Chapter 15
HOLDWAVE TRADING LIMITED,

      Debtors in a Foreign Proceeding.                         (Jointly Administered)
_________________________________/

                  CERTIFICATE OF SERVICE OF ORDERS GRANTING
                  RECOGNITION OF FOREIGN MAIN PROCEEDINGS

         I HEREBY CERTIFY that a true and correct copy of the Order Granting Recognition

of Foreign Main Proceeding of Holdwave Trading Limited Pursuant to §§ 1515 and 1517 of the

Bankruptcy Code and Granting Related Relief [ECF No. 11]; Order Granting Recognition of

Foreign Main Proceeding of Oceanroad Pursuant to §§ 1515 and 1517 of the Bankruptcy Code

and Granting Related Relief [ECF No. 15]; and Order Granting Recognition of Foreign Main

Proceeding of Holdwave Trading Limited Pursuant to §§ 1515 and 1517 of the Bankruptcy Code

and Granting Related Relief [ECF No. 16], were served by the Court’s CM/ECF system which

sent a Notice of Electronic Filing to all CM/ECF participants listed in the attached service list,

and on August 5, 2021 by e-mail to all persons who are not on the list to receive e-mail

notice/service for this case as indicated on the service list below.

                                                       Respectfully submitted,

                                                       SEQUOR LAW, P.A.
                                                       1111 Brickell Avenue, Suite 1250
                                                       Miami, Florida 33131
                                                       Telephone: (305) 372-8282
                                                       Facsimile: (305) 372-8202

                                               By:     /s/ Nyana Abreu Miller
                                                       Edward H. Davis, Jr., Fla. Bar No. 704539



                                          SEQUOR LAW, P.A.
                Case 21-16133-LMI         Doc 17       Filed 08/05/21   Page 2 of 2




                                                        edavis@sequorlaw.com
                                                        Gregory S. Grossman, Fla. Bar No. 896667
                                                        ggrossman@sequorlaw.com
                                                        Nyana Abreu Miller, Fla. Bar No. 092903
                                                        nmiller@sequorlaw.com
                                                        Carolina Z. Goncalves, Fla. Bar No. 124570
                                                        cgoncalves@sequorlaw.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on

August 5, 2021 upon all interested parties registered to receive notice via this Court’s CM/ECF

electronic notification system and by e-mail to all persons who are not on the list to receive e-

mail notice/service for this case as indicated on the service list below.

                                                        /s/ Nyana Abreu Miller
                                                        Nyana Abreu Miller


21-16133-LMI Notice will be electronically mailed to:
The following is the list of parties who are currently on the list to receive email notice/service for
this case.

Nyana Abreu Miller on behalf of Debtors Oceanroad Global Services Limited and Holdwave
Trading Limited
nmiller@sequorlaw.com, msanchez@sequorlaw.com

Carolina Z. Goncalves on behalf of Debtors Oceanroad Global Services Limited and Holdwave
Trading Limited
cgoncalves@sequorlaw.com, msanchez@sequorlaw.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

21-16133-LMI Notice will be manually sent via electronic mail to:

The Joint Liquidators of Oceanroad Global Services Limited and Holdwave Trading Limited,
acting as agents and without personal liability
nick.s.wood@uk.gt.com, colin.diss@uk.gt.com, michael.t.leeds@uk.gt.com




                                                   2

                                          SEQUOR LAW, P.A.
